Of course I agree with what is said in the opinion of the majority as to the high moral duty of an attorney at law. I think, however, that it is not correct to speak of disbarment as depriving a lawyer of a "valuable professional right", because practicing law is no man's property right. (See ExParte Wall, 107 U.S. 265, 27 L. Ed. 552, quoted with approval in State v. Shumate, 48 W. Va. 359, 361, 37 S.E. 618.) That, in my opinion, is a high privilege conferred only upon those that are thought at the time to deserve it. An attorney is an officer of the court in which he practices and as such his conduct should be beyond reproach. In this jurisdiction under Code, 30-2-1, in order to obtain a license to practice law a person must first appear before the circuit court of the county in which he resides and has resided for the next preceding year and prove to the satisfaction of the court, or to the satisfaction of a committee of three members of the bar appointed by the court for that purpose, among other things, that he is a person of good moral character. There is no dejure right to a license to practice law in this State. See InRe Application for License to Practice Law, 67 W. Va. 213, 233,67 S.E. 597, by a divided Court.
It may be conceded that in order to sustain an order revoking the license of an attorney at law, the proof must *Page 81 
be full, preponderating, and clear. The statement of the majority that the principal charge against Mr. Damron has not been so proven ignores completely the fact that that charge is proven by uncontradicted evidence in writing. To my mind, the majority is simply accepting Mr. Damron's lame excuses for admittedly reprehensible conduct.
The substance of the main charge is that Mr. Damron, acting as a notary public, certified the signed affidavit of his client, Pearl Crisp, and used the same affidavit, first, in order to verify a bill of complaint alleging that she was a resident of Logan County and, second, in order to verify a bill of complaint alleging that she was a resident of Lincoln County. Both bills were signed by Mr. Damron as counsel and both were obviously intended to be filed. As I said, these facts stand undisputed in this record. With all deference, there is no proof in this record that that practice (using the same affidavit to verify two pleadings with irreconcilable allegations) as stated in the majority opinion, "was not considered to be improper and which had existed for a considerable time among some reputable lawyers in the general section in which the defendant practiced at the time * * *".
In order to formally comply with Code, 48-2-11, which provides that process shall not issue in divorce proceedings except upon the filing of a verified bill of complaint, Pearl Crisp went to Mr. Damron's office in the City of Logan and there signed an affidavit before him as notary public for the purpose of verifying a bill of complaint which had not then been prepared. The bill of complaint was later prepared, the affidavit attached, and on January 25, 1946, sent by mail by Mr. Damron to the Circuit Clerk of Lincoln County. Mr. Damron's letter appears at page 542 of the printed record. On January 28, 1946, the clerk returned the bill of complaint to Mr. Damron by mail, calling his attention to the fact that it was addressed to the Honorable C. C. Chambers, Judge of the Circuit Court of Logan County and alleged the residence of the complainant to be in that county. The letter referred to *Page 82 
appears on page 543 of the printed record. On January 29, 1946, (by mistake, dated 1945) Mr. Damron caused the first page to be substituted with another so that it was addressed to the Circuit Court of Lincoln County instead of Logan and alleged the plaintiff's residence as being in Lincoln County. He then mailed it to the Circuit Clerk of Lincoln County. Mr. Damron's letter appears at page 544 of the printed record and the bill of complaint with the affidavit attached appears at page 546 of that record. Mr. Damron nowhere questions the actuality of these occurrences and nowhere is it contended that they were justified by custom.
Furthermore, Mr. Damron had his client make oath to the allegations of a bill of complaint that had not, at the time, been prepared, and later attached her affidavit to a bill of complaint containing a false allegation of his client's residence. His present contention, as should be expected, is that this occurred by reason of a clerical mistake in his office. He fails to explain why he gave the bill of complaint his personal indorsement by signing it as counsel. That was done in addition to his acting as notary public in the verification. Upon arrival of the bill of complaint on its return to him by the Circuit Clerk of Lincoln County, Mr. Damron's stenographer rewrote, at his express direction, the first page and substituted the rewritten page for the original first page of the bill of complaint. It was then addressed to the Circuit Court of Lincoln County and the averments of residence were changed to fit Lincoln County. Neither the affidavit nor the certification was altered nor was Pearl Crisp again consulted. The majority opinion states that this record shows an established local custom of executing affidavits under Code, 48-2-11, to verify the allegations of unprepared or imaginary bills of complaint. This statement I question. Mr. Damron's former stenographer testified that that was the custom of her present employer in the City of Logan. Her employer took the stand to deny that statement, saying that in only one instance, which was an emergency created by the brutality of the husband, did *Page 83 
he recollect resorting to that practice. Then Mr. Damron's former stenographer took the affidavit in the absence of her employer and upon his return, his client having then left the City of Logan, he drafted the bill of complaint and to it attached the verification. An attorney from Cabell County testified that that was his customary practice. That is all. With the plethora of divorce proceedings, that is hardly the proof of a custom at any location.
Mr. Damron is in the unenviable position of having used the same affidavit to verify two bills of complaint, one of which is bound to have contained a false allegation on a matter fundamental in a divorce proceeding, i. e., residence. Both of those bills of complaint he signed as counsel. He is in the further unenviable position of having acted as notary public in taking an affidavit verifying the allegations of a nonexistent paper. These facts he cannot and does not dispute. Their truth or falsity does not rest upon the testimony "of persons of unsavory character and low type of morality."
As to the charge of subornation of perjury committed before the Circuit Court of Lincoln County on March 19, 1946, and as to Mr. Damron's disobedience to the order of the judge of that court to appear for further hearing on March 27, 1946, I can say only that their flavor corresponds with that of the admitted conduct of Mr. Damron and as a finding of fact by the Circuit Judge of Lincoln County it is my opinion that Mr. Damron is not entitled to greater credence than are the witnesses who testified against him.
I regard this case, the interest in which is peculiar to members of the bar, as being not a necessary place for a homily concerning the nature of the law as a profession nor the keen sensibility to good sportsmanship, integrity, and honor that is properly expected from every individual member of the bar. That they should, and as a class do, realize. Nor do I wish to speak regarding the very solemn duty of the judiciary in the rare instances where performance of the high duty of a lawyer is seriously questioned *Page 84 
to see that the standards of the bar are upheld. As here, that is far from a pleasant duty to perform. Of all this I am certain the members of the bar do not need to be informed.
Perceiving no error in the finding of fact by the Judge of the Circuit Court of Lincoln County, I would affirm the order of annulment entered by that court.
Judge Lovins authorizes me to say that he concurs in this memorandum.